Citation Nr: 0829997	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1945.  He was a prisoner of war of the German 
government from April 9, 1945, to July 23, 1945.  He was also 
awarded the Purple Heart.

The veteran died in July 1992 and the appellant is his 
surviving spouse.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The veteran was a prisoner of war of the German government 
from April 9, 1945, to July 23, 1945.

2. The veteran died in July 1992; the immediate cause of his 
death was from hepatic failure due to or as a consequence of 
liver cancer with metastasis and atrial fibrillation.

3. The veteran's atrial fibrillation, which was manifest to a 
degree of 10 percent after the veteran's discharge from 
service, contributed substantially or materially to cause his 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Further, for a veteran who was a POW, atherosclerotic heart 
disease, hypertensive vascular disease, hypertensive heart 
disease, myocardial infarction, congestive heart failure, 
arrhythmia, and stroke (and its complications) shall be found 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c)(1) (2007).

The appellant claims that service connection is warranted for 
the cause of the veteran's death.  Specifically, she contends 
that the veteran's POW status worsened his heart condition, 
which led to his death.

The medical evidence reflects that the veteran's death was 
due to the effects of hepatic failure due to or as a 
consequence of liver cancer with metastasis due and atrial 
fibrillation.  A review of the service treatment records 
reveals that the December 1943 report of physical examination 
for induction indicates a normal cardiovascular system and 
does not reflect any liver problems.  Service treatment 
records are also negative for liver failure, liver cancer, or 
any chronic liver disorder, and there is no medical evidence 
suggesting the presence of liver failure or liver cancer 
until many years following service.  

Although the service treatment records fail to show any 
evidence of atrial fibrillation, the post-service medical 
evidence reveals diagnoses of atrial fibrillation and 
arteriosclerotic/atherosclerotic heart disease in October 
1986.  As explained below, the veteran's atrial fibrillation 
was manifest to a degree of 10 percent after his discharge 
from service.

Under Diagnostic Code 7010, a 10 percent rating is warranted 
where there is permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 
4.104, Diagnostic Code 7010.

VA medical records indicate that in July 1991 the veteran was 
diagnosed with chronic atrial fibrillation; therefore, the 
Board is satisfied that the veteran's atrial fibrillation was 
manifest to a degree of 10 percent after his discharge from 
active service.  As such, the veteran's atrial fibrillation 
is considered to be service connected on a presumptive basis.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(5), 
3.309(c)(1) (2007).

As indicated above, atrial fibrillation contributed 
substantially or materially to cause the veteran's death.  
Therefore, service connection for the cause of the veteran's 
death is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


